DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19, 22, 24, 25, 28, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis US Pat 4,774,844 (hereafter Davis), prior art of record as indicated on the IDS filed 6 January 2020.
As to claim 17: Davis discloses a method for producing a coil holder of a magnetic inductive flowmeter (col. 5, lines 41-50; the holder disclosed is for a magnetic inductive flowmeter as noted in col. 3, lines 54-60), wherein the coil holder includes two coil cores that each have a first longitudinal axis (20, 21; see fig. 3 and col. 4, lines 30-39 - the vertical axis 
providing a mold defining a cast volume and the two coil cores (col. 5, lines 46-50 and see fig. 3 regarding the position of the two coil cores 20 and 21);
positioning the two coil cores in the mold, wherein each coil core has two end faces and a lateral surface (fig. 3 regarding the end faces of the coil cores that are positioned within the mold as disclosed in col. 5, lines 46-50 and which have a lateral surface as further depicted in fig. 2 at least by the virtue of extending laterally relative to the left and right edges of the depicted assembly), wherein each end face of each coil core intersects the respective first longitudinal axis (the end faces of the coil cores 20 and 21 intersect their respective longitudinal axes because said axes are defined by passing through both of the coil cores), and wherein each lateral surface includes a central region and two outer regions bounding the central region (fig. 2 - each lateral surface of the coil cores 20 and 21 have a central region defined by the region closest to the coil cores as depicted in fig. 3 and also has two outer regions bounding the central regions such as depicted in fig. 3 by the left most and right most regions of the coil cores when depicted in plane view),
wherein the cast volume completely bounds each central region in a respective coil region (fig. 3 regarding the central regions of each of the coil regions being bound within the cast volume as depicted), wherein the outer regions and the end faces are outside of the cast volume (fig. 2 - the outer regions and the end faces extend into/out of the depiction in fig. 3 to be outside of the cast volume);

allowing the plastic to harden or hardening the plastic (col. 5, lines 45-49 regarding the coating of the assembly which bonds and forms an elastomeric interface between the frame assembly and the molded insulating body that encapsulates the assembly - such a bond is formed once the plastic is allowed to harden); and
removing the mold from the formed coil holder (fig. 3 and col. 5, lines 45-49 - the mold is removed from the formed assembly as indicated by its absence in the figure once the disclosed setting has occurred), wherein the cast volume is continuous (fig. 3 and see col. 5, lines 58-63 which notes that the molding resin is formed into the cavity that is considered continuous at least by virtue of encapsulating the assembly).

As to claim 18: Davis discloses the method of claim 17, wherein the first longitudinal axes of the coil cores coincide (the axes passing through the coil cores 20, 21 as depicted in fig. 3 and which is indicated as the “Y” axis in the figure), wherein each coil core has an inner end face facing the other coil core (fig. 2; each of the coil cores 20, 21 has an inner end face facing the other coil core at least by virtue of being disposed in a “mirror” configuration relative to the “X” axis indicated in fig. 3), wherein the inner end faces define an intermediate region that is at least partially free of the plastic material (the region intermediate to the inner end faces of the coil cores has a portion that is at least partially free of the plastic material because said plastic 
wherein in a first plane containing the longitudinal axes the coil holder includes a recess (fig. 2 - the plane extending parallel to the edge faces of the insulating body when viewed in plane view such as depicted in fig. 3 shows a recess in the middle, i.e. the region between the coil cores), which at least partially surrounds the intermediate region and defines an open side of the coil holder (the recess at least partially surrounds the intermediate region that is between the inner faces as described above and defines an open side of the coil holder by having a gap between each of said coil cores), and
wherein in a second plane containing the first longitudinal axes and extending perpendicular to the first plane the plastic material is not continuous (the plane passing into and out of the paper when viewed in plane view such as depicted in fig. 3 contains the longitudinal axes and the plastic material is not continuous along this plane because it is truncated at the edge of the assembly body).

As to claim 19: Davis discloses the method of claim 18, wherein the coil holder is configured to be pressed onto a measuring tube of a magnetic inductive flowmeter via the open side (col. 6, lines 20-30), wherein the coil holder includes an engagement feature configured to engage a complementary catch feature of the measuring tube as to form a shape interlocking connection with the measuring tube (col. 6, lines 20-30 regarding the engagement feature embodied as an array of bores that receive mounting bolts of the measuring tube as to form a shape interlocking connection with the measuring tube such as depicted in fig. 5).

As to claim 22: Davis discloses the method of claim 17, wherein the central region of each coil core has a lesser cross-sectional area than in the outer regions (fig. 3 - the central region has only one cross-sectional area but the addition of the two outer regions of the coil cores is larger than the singular cross-sectional area of the coil cores as depicted).

As to claim 24: Davis discloses a magnetic inductive flowmeter for measuring flow velocity or volume flow of a medium flowing through a measuring tube (col. 3, lines 54-60 and col. 4, lines 21-27), the flowmeter comprising:
a measuring tube having a measuring tube axis (18; col. 4, lines 7-11);
a magnet system adapted to generate a magnetic field that extends perpendicular to the measuring tube axis (col. 4, lines 14-27), wherein the magnet system includes a first coil system, including a first coil (the coil of electromagnet 11 as disclosed in col. 4, lines 29-33) and a first coil core (20; col. 4, line 34), and a second coil core (21; col. 4, line 37), wherein the first coil core and the second coil core are disposed on opposite measuring tube sides (fig. 3 regarding the relative positions of coil cores 20 and 21 relative to the conduit 18), wherein the magnet system includes a coil holder (col. 5, lines 41-50), wherein the first coil is wound around the coil holder in a coil region (col. 5, lines 40-63; the coil of electromagnet 11 is wound around the disclosed coil holder in a coil region such as depicted in figs. 2 and 3);
a pair of measuring electrodes (15 and 16) configured to register a flow dependent voltage induced by the magnetic field in the medium (col. 4, lines 14-26); and
1 and T2 as also disclosed therein and is thus interpreted as a flow dependent measured variable),
wherein the measuring tube includes a guide configured to assure a precise lateral pushing of the coil holder onto the measuring tube (col. 4, lines 58-63; the positions of the standoff posts 22 serve as guides because the frame assembly is supported by these when the molding resin is poured into the cavity to form the holder as disclosed).

As to claim 25: Davis discloses the magnetic inductive flowmeter of claim 24, further comprising a second coil system that includes a second coil (the coil of electromagnet 12 as disclosed in col. 4, lines 29-33) and the second coil core (21; fig. 3), wherein the first coil system and the second coil system are equally embodied (the first coil system that includes a first coil, i.e. the coil of electromagnet 11 as disclosed in col. 4, lines 29-33 and a first coil core, 20, as disclosed in col. 4, line 34 has an equivalent second coil system including the coil of electromagnet 12 and second coil core 21 as disclosed above and is therefore considered to have two coil systems that are equally embodied).

As to claim 28: Davis discloses the magnetic inductive flowmeter of claim 24, wherein the first coil and second coil (the coils of the electromagnets 11 and 12, respectively, as 

As to claim 33: Davis discloses the magnetic inductive flowmeter of claim 24, wherein the coil holder (col. 5, lines 41-50) includes an opening configured for a measuring electrode (15; fig. 3 - the position in the coil holder in which the electrode 15 is considered to be an opening that is configured for said electrode because it is disposed therein) or a measuring electrode contact.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Davis US Pat 4,774,844 (hereafter Davis), prior art of record as indicated on the IDS filed 6 January 2020 as applied above and further in view of Visser et al. US PG-PUB 2006/0213284 A1 (hereafter Visser).
As to claim 20: Davis teaches all of the limitations of the claimed invention as described above regarding claim 18, including a coil holder (col. 5, lines 41-50) that is configured to be 
wherein the coil holder includes a catch feature configured to engage a complementary engagement feature of the measuring tube as to form a shape interlocking connection with the measuring tube.
Visser teaches that a catch feature may be configured to engage a complementary engagement feature of a measuring tube (¶ 30) as to form a shape interlocking connection with the measuring tube (¶ 30 notes that the interlocking parts are not easily separated when attached by catch hooks).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coil holder of Davis to include a catch feature configured to engage a complementary engagement feature of the measuring tube as to form a shape interlocking connection with the measuring tube, such as suggested in ¶ 30 of Visser, because such a connection simplifies connection of parts forming a magnetoinductive flowmeter and establishes a leak proof connection such as noted in Visser ¶ 30 and thus reduces installation complexity and ensures proper operation.

As to claim 26: Davis teaches all of the limitations of the claimed invention as described above regarding claim 24, including a measuring tube (the tube which has the conduit 18 passing therethrough as disclosed in col. 4, lines 3-13) and a coil holder (col. 5, lines 41-50), but does not explicitly teach:

Visser teaches that a catch feature may be configured to engage a complementary engagement feature of a measuring tube (¶ 30) as to form a shape interlocking connection (¶ 30 notes that the interlocking parts are not easily separated when attached by catch hooks).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring tube of Davis to include an engagement feature configured to engage a complementary catch feature of the coil holder as to form a shape interlocking connection with the coil holder, such as suggested in ¶ 30 of Visser, because such a connection simplifies connection of parts forming a magnetoinductive flowmeter and establishes a leak proof connection such as noted in Visser ¶ 30 and thus reduces installation complexity and ensures proper operation.

As to claim 27: Davis teaches all of the limitations of the claimed invention as described above regarding claim 24, including a measuring tube (the tube which has the conduit 18 passing therethrough as disclosed in col. 4, lines 3-13) and a coil holder (col. 5, lines 41-50), but does not explicitly teach:
wherein the measuring tube includes a catch feature configured to engage a complementary engagement feature of the coil holder as to form a shape interlocking connection with the coil holder.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring tube of Davis to include a catch feature configured to engage a complementary engagement feature of the coil holder as to form a shape interlocking connection with the coil holder, such as suggested in ¶ 30 of Visser, because such a connection simplifies connection of parts forming a magnetoinductive flowmeter and establishes a leak proof connection such as noted in Visser ¶ 30 and thus reduces installation complexity and ensures proper operation.

Claims 21, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Davis US Pat 4,774,844 (hereafter Davis), prior art of record as indicated on the IDS filed 6 January 2020 as applied above and further in view of Cage US PG-PUB 2002/0125974 A1 (hereafter Cage).
As to claim 21: Davis teaches all of the limitations of the claimed invention as described above regarding claim 17, including a first and second coil core (20, 21) and a mold (col. 5, lines 46-50), but does not explicitly teach:
providing a first coil contact and a second coil contact, wherein the first coil contact and the second coil contact are adapted to connect each coil core, respectively, to a power supply; and
positioning the first coil contact and the second coil contact in the mold.

Cage teaches providing a first coil contact and a second coil contact (42a, 42b, respectively, as disclosed in ¶ 17), wherein the first coil contact and the second coil contact are adapted to connect to a power supply (¶ 17 - it is disclosed that when installed in a device such as a flowmeter, the leads connect to a suitable power supply); and
positioning the first coil contact and the second coil contact in the mold (¶ 17, when considered in combination with Davis col. 4, lines 45-59 which discloses electrodes within a mold as further disclosed in col. 5, lines 59-63, teaches that the first and second coil contacts be placed within the molded components because they extend from the power supply 40 to the coil 16 as depicted in fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in the manner suggested by Cage as noted above because such a construction allows for the coil contacts to be largely protected from the exterior environment by virtue of being surrounded mostly by the molded coil holder component but still allowing for electrical connection to a power supply to power the device in which said components are disposed, such as suggested in Cage ¶ 17.

As to claim 29: Davis teaches all of the limitations of the claimed invention as described above regarding claim 25, including a first and second coil core (20, 21) and a coil holder (col. 5, lines 41-50), but does not explicitly teach:
wherein the coil holder includes a first coil contact and a second coil contact, wherein the first coil contact and the second coil contact are configured to connect the first coil and 

Cage teaches providing a first coil contact and a second coil contact (42a, 42b, respectively, as disclosed in ¶ 17), wherein the first coil contact and the second coil contact are configured to connect to a power supply (¶ 17 - it is disclosed that when installed in a device such as a flowmeter, the leads connect to a suitable power supply), wherein a first end of a coil wire is connected with the first coil contact and a second end of the coil wire is connected with the second coil contact such that magnetic fields of equal orientation are generated by the first and second coils when a voltage is applied across the first coil contact and second coil contact (¶ 17 suggests connection of the coil to a suitable power supply by appropriate coil contacts when connected to respective first and second components of the device in which the contacts are disposed and accordingly suggests connecting a coil wire first end to the first and second coil contacts such that magnetic fields of equal orientation [due to, e.g. symmetry of the coil construction, such as already depicted in Davis fig. 2] are generated by first and second coils when a voltage is applied across the first and second coil contacts).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in the manner suggested by Cage as noted above because such a construction allows for the coil contacts to be largely protected from the 

As to claim 30: Davis as modified by Cage teaches the magnetic inductive flowmeter of claim 29, wherein the first and second coil contacts (42a, 42b, of Cage, respectively) are pressed into blind holes provided therefor (fig. 1 of Cage; the leads 42a and 42b are disclosed in ¶ 17 as connecting the coil component 16 to a suitable power supply 40 by said leads and accordingly, when considered in combination with Davis that already discloses first and second coils and coil cores as described above regarding claim 29, there must be a pathway for said leads to contact said coil components and these pathways are considered in combination to be blind holes provided therefor).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Davis US Pat 4,774,844 (hereafter Davis), prior art of record as indicated on the IDS filed 6 January 2020 as applied above and further in view of Ehrenberg et al. US PG-PUB 2010/0024569 A1 (hereafter Ehrenberg).
As to claim 23: Davis teaches all of the limitations of the claimed invention as described above regarding claim 17, including providing coil cores (20, 21), wherein each coil core is one piece (figs. 2 and 3), and wherein the coil cores are equal building block parts (figs. 2 and 3 - the coil cores 20 and 21 are considered to be equal building block parts at least by virtue of their equal shapes and construction), but does not explicitly teach:

Ehrenberg teaches that coil core elements can be produced from a pressed or sintered material (¶ 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davis such that the coil cores of Davis are manufactured by metal powder injection molding, sintering, casting, milling or turning as suggested by Ehrenberg in ¶ 19 because such a construction method allows for the element to be shaped as desired and is simple in production as also noted in Ehrenberg ¶ 19.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Davis US Pat 4,774,844 (hereafter Davis), prior art of record as indicated on the IDS filed 6 January 2020 as applied above and further in view of Sonnenberg US PG-PUB 2018/0136024 A1 (hereafter Sonnenberg).
As to claim 31: Davis teaches all of the limitations of the claimed invention as described above regarding claim 24, including a measuring tube (the tube which has a conduit opening 18 pass therethrough as disclosed in col. 4, lines 7-11), but does not explicitly teach:
wherein the measuring tube is manufactured using an injection molding method.
Sonnenberg teaches that measuring tubes of flow meters may be formed using an injection molding method (¶ 60 - the disclosed measuring tube 5 is disclosed as being capable of being produced by injection molding).
.

 Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Davis US Pat 4,774,844 (hereafter Davis), prior art of record as indicated on the IDS filed 6 January 2020 as applied above and further in view of Reichart et al. US PG-PUB 2015/0168188 A1 (hereafter Reichart).
As to claim 32: Davis teaches all of the limitations of the claimed invention as described above regarding claim 24, including a measuring tube (the tube which has a conduit opening 18 pass therethrough as disclosed in col. 4, lines 7-11) and/or wherein the coil holder is manufactured of a non-conductive and temperature-resistant plastic (because the “and/or” conjunction may be read upon by the “or” half, if the following limitation is met, the entire claim limitations are considered to be met), but does not explicitly teach:
wherein the measuring tube is manufactured of at least one of the following materials: polyetheretherketone (PDEK), polyphenylene sulfide (PPS), polyphthalamide (PPA) and polyamide (PA).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davis such that the measuring tube of Davis is manufactured of at least one of polyetheretherketone (PDEK), polyphenylene sulfide (PPS), polyphthalamide (PPA) and polyamide (PA) such as suggested in ¶ 15 of Reichart because such a manufacturing method is an art recognized means of achieving the useful and predictable result of a measuring tube that has a high degree of stability and compressive strength, such as noted in Reichart ¶ 15 and is, in particular, applied to magnetic inductive flow meters such as also noted in Reichart ¶ 7.
 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Davis US Pat 4,774,844 (hereafter Davis), prior art of record as indicated on the IDS filed 6 January 2020 as applied above and further in view of Voigt et al. US PG-PUB 2014/0157910 A1 (hereafter Voigt).
As to claim 34: Davis teaches all of the limitations of the claimed invention as described above regarding claim 24, including first and second coil cores (20, 21; respectively) and a measuring tube (the tube which has a conduit opening 18 pass therethrough as disclosed in col. 4, lines 7-11), wherein each coil core includes an inner pole shoe (P1 and P2; fig. 3 and details in col. 4, lines 29-38), wherein the inner pole shoe is adapted to shape the magnetic field in the 1 and P2 serve to shape the magnetic field in the measuring tube at least by virtue of their function of being magnetic material disposed adjacent to the measuring tube), but does not explicitly teach:
further comprising a field guide-back configured to direct the magnetic field between the first and second coil cores and away from the measuring tube,
wherein each coil core includes an outer pole shoe, and wherein the outer pole shoe is adapted to produce a magnetic connection with the field guide-back.

Voigt teaches a field guide-back (7; fig. 1) configured to direct the magnetic field between the first and second coil cores and away from the measuring tube (¶ 22 - the guide back 7 directs the magnetic field between the coils 3 depicted in fig. 1 [that are considered in combination equivalent to the coils of electromagnets 11 and 12 of Davis with corresponding cores 20 and 21] and away from the measuring tube 1 at least by virtue of its shape that circumferentially surrounds the tube as depicted and the magnetic field flux lines will follow these shapes and accordingly are considered to be away from the measuring tube because a tangent line drawn from any one point of the flux lines circumferentially surrounding the tube after being affected by the field guide-back will not intersect the measuring tube and will instead move away from the tube),
wherein each coil includes an outer pole shoe (5; fig. 1 - the coils 3 each include a pole shoe that disposed away from the coil and away from the planar portions of the shoes, 16 and 22, and are therefore considered to be outer pole shoes), and wherein the outer pole shoe is adapted to produce a magnetic connection with the field guide-back (the pole shoes 5, by 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in the manner suggested by Voigt above because such a construction is advantageous in leading to a construction of coil cores, pole shoes, and field guide-backs that are cost effective to manufacture, such as noted in Voigt ¶ 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856